Citation Nr: 1041271	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As an initial matter, additional evidence has been received since 
the case was certified for appeal.   Under 38 C.F.R. § 
20.1304(c), "[a]ny pertinent evidence submitted by the appellant 
or representative . . . must be referred to the agency of 
original jurisdiction for review, unless this procedural right is 
waived by the appellant or representative, or unless the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without such referral." 
38 C.F.R. § 20.1304(c) (2010).  However, in a September 2010 
statement, the Veteran expressly waived his right to evidentiary 
review by the agency of original jurisdiction, and, in any event, 
the Board is granting service connection for hypertension.  Thus, 
there is no prejudice to the Veteran in reviewing the newly 
submitted evidence in the first instance and proceeding with 
appellate review at this time.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed hypertension is caused by or 
aggravated by his service-connected PTSD.




CONCLUSION OF LAW

Hypertension is proximately due to, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, however, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.
Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2010).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  The Board 
notes that 38 C.F.R. § 3.310 was amended effective October 10, 
2006.  Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  As the changes to this section are not 
liberalizing and the Veteran filed his claim in July 2005, the 
amendment is not applicable to the current claim.
	
In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence, generally medical, establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for service connection for hypertension 
in July 2005 alleging that he had high blood pressure as a result 
of his PTSD.  Service treatment records are negative for 
hypertension and the Veteran specifically denied high blood 
pressure on his medical history survey completed in conjunction 
with his separation physical.  Hypertension was similarly not 
shown for many years following service.  However, as noted, the 
Veteran has not alleged that his hypertension began in service.  
Rather, he believes that his hypertension was caused by, or at 
the very least aggravated by, his PTSD.  

The Veteran was diagnosed with labile hypertension in 1990 
hypertension.  Private treatment records from 1996 continue to 
show that the Veteran had hypertension, and an October 2005 VA 
examination confirmed that he had hypertension.  As such, the 
evidence demonstrates the existence of a current disability, as 
is required for the establishment of service connection.  The 
Veteran was also granted service connection for PTSD in a July 
2005 rating decision.  Accordingly, the first two elements of 
Wallin are met.

The next issue is whether the evidence links the Veteran's 
hypertension to his service-connected PTSD. 

At a VA examination in July 2004, the Veteran reported that his 
heart rate increased when he had panic attacks as a result of his 
PTSD.  In an August 2005 letter, the Veteran's private physician 
opined that the Veteran's hypertension seemed to be brought on by 
his PTSD.  Although no further rationale was provided, this 
evidence clearly suggests a possible causal connection.  

Given this suggestion, the Veteran was provided with a VA 
examination in October 2005 to determine the nature and etiology 
of his hypertension.  As noted, the examiner confirmed the 
diagnosis of hypertension, and noted that continuous medication 
was needed to control it.  It was noted that in the mid-1990s the 
Veteran was hospitalized for a panic attack at which time his 
blood pressure was elevated.  With regard to the etiology of the 
Veteran's hypertension, he stated that it was less likely as not 
that the hypertension was caused by the Veteran's PTSD.  However, 
the examiner did conclude that the Veteran's hypertension was 
aggravated by his PTSD/stress disorder when he has a panic 
attack.  The VA examiner explained that the Veteran's blood 
pressure was otherwise relatively well-controlled except when he 
had panic attacks.  As such, this medical opinion did not rule 
out a relationship between the Veteran's hypertension and his 
PTSD.  Nevertheless, the RO denied the Veteran's claim, reasoning 
that the examiner had concluded that the panic attacks from the 
Veteran's PTSD only acutely impacted his hypertension.

In January 2007, the Veteran's spouse wrote a letter attesting 
that the Veteran did not have a problem with elevated blood 
pressure until he began having panic attacks.

In April 2010, the Veteran submitted a private medical opinion, 
from a Dr. Gordon, who reviewed the Veteran's claims file and 
pertinent medical records.  Dr. Gordon noted that the onset of 
the Veteran's nervous problems occurred in approximately 1990 
when he began having panic attacks with symptoms that included 
increased heart rate and raised blood pressure.  She noted that 
since 1990, the Veteran had been treated with antihypertensive 
medication and had displayed poor control with periodic 
elevations.  Dr. Gordon explained that risk factors for 
hypertension included heredity, environmental factors, and 
insulin resistance.  However, she added that there were several 
studies that had shown that anxiety and depression could result 
directly in acute autonomic arousal and blood pressure 
reactivity.  In addition, the private physician found it 
significant that the Veteran's diagnosis of hypertension occurred 
at the time that his psychiatric symptoms manifested to such a 
degree that treatment was warranted (the Board parenthetically 
notes that private treatment records confirm that the Veteran was 
hospitalized in September 1990 for symptoms of a tight chest and 
shortness of breath and that, at the time of his discharge, he 
was provided with diagnoses of labile essential hypertension, 
anxiety, and depression).  Dr. Gordon explained that it was 
reasonable to conclude that the Veteran's stress situation either 
contributed to the development of his hypertension or otherwise 
exacerbated his hypertension; and she affirmatively opined that 
the it was at least as likely as not that the disabling stress 
associated with the Veteran' PTSD direct affected his 
hypertension.  In addition, she asserted that the impact of 
psychological stress on hypertension in many cases was more of a 
chronic nature than an acute one, thereby refuting the rationale 
that had been previously used to deny the Veteran's claim.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent evidence and 
medical opinions of record that are favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  In concluding that the 
Veteran's hypertension was either caused by or aggravated by his 
PTSD, there is no indication that either the VA examiner or the 
private physicians were not fully aware of the Veteran's past 
medical history or that any relevant fact was misstated.  
Moreover, as there is no contradicting medical opinion of record, 
the Board finds the medical evidence that consistently relates 
the Veteran's PTSD-related panic attacks to his hypertension to 
be of great probative value.  Accordingly, the third element of 
Wallin, that of a medical nexus, has also been satisfied in this 
case.  

For these reasons, the Board resolves doubt in the Veteran's 
favor and finds that the evidence supports the establishment of 
service connection for hypertension on a secondary basis.  As 
such, the appeal is granted.


ORDER

Service connection for hypertension, as secondary to the 
Veteran's PTSD, is granted.


REMAND

With regard to the Veteran's claim for entitlement to TDIU, the 
Board finds that further development is necessary prior to 
adjudicating the claim.  As an initial matter, the Board 
acknowledges that the rating assigned by the RO for his service-
connected hypertension could also impact upon VA's consideration 
of his TDIU claim.  As such, a decision by the Board on the 
Veteran's TDIU claim would, at this point, be premature.

Further, the law provides that TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from his or 
her service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).  However, there is insufficient evidence of record 
regarding whether his service-connected disabilities, alone or in 
aggregate, render him unable to secure or follow a substantially 
gainful occupation.

In this case, the Veteran has submitted statements of 
unemployability, asserting that he has been unable to work as a 
result of his service-connected disabilities.  As noted above, 
the Board finds that service connection for hypertension is 
warranted, and the Veteran also has the following service-
connected disabilities:  PTSD (rated as 50 percent disabling), 
tinnitus (rated as 10 percent disabling), and bilateral hearing 
loss (rated as noncompensable).

In connection with the Veteran's claim for TDIU, the RO obtained 
Social Security Administration records, which reflected that he 
has been awarded disability compensation due to a primary 
diagnosis of "affective disorders," as well as a secondary 
diagnosis of hypertension.  However, at the Veteran's most recent 
VA examination for PTSD, the examiner noted that he retired in 
1995 due to eligibility "by age or duration of work" and it was 
further determined that his PTSD did not result in total 
occupational and social impairment, but no opinion was provided 
as to whether his PTSD was of such severity so as to render him 
unemployable.  The Board also notes that neither April 2007 VA 
audiological examination nor the October 2005 VA examination 
evaluating hypertension provided any opinion regarding the 
occupational impairment rendered by his tinnitus, hearing loss, 
or hypertension.  Furthermore, no opinion has been provided that 
considers the aggregate impact of the Veteran's multiple service 
connected disabilities on his employability.

Moreover, pursuant to 38 C.F.R. § 3.341(a) (2010), the Board 
recognizes that age is not a factor for consideration in 
determining entitlement to TDIU, so the simple notation that the 
Veteran was retired or not working does not constitute an 
adequate evaluation of occupational impairment.

In light of the evidence of unemployability and that fact the 
Veteran's VA examinations have not adequately discussed the level 
of occupational impairment caused by his service-connected 
disabilities, a specific VA examination and opinion is required 
to determine, to the extent possible, that any, or all, of the 
Veteran's service-connected disabilities precludes substantially 
gainful employment.

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to determine whether, 
without regard to his age or the impact of 
any nonservice-connected disabilities, it 
is at least as likely as not that his 
service-connected disabilities (PTSD, 
hypertension, tinnitus, and bilateral 
hearing loss), either alone or in 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinion cannot be made without resorting to 
speculation, the examiner must state this 
and specifically explain why such opinion 
cannot be provided without resort to 
speculation.

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
TDIU.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


